455 F.2d 639
72-1 USTC  P 9277
William K. RUNDELL, Jr., and Shirley A. Rundell,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 71-2858 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 23, 1972.

G. Lynn Smith, Dallas, Tex., for petitioners-appellants.
Scott P. Crampton, Asst. Atty. Gen., Tax Division U. S. Dept. of Justice, Washington, D. C., K. Martin Worthy, Edward D. Robertson, Chief Counsel, Internal Revenue Service, Washington, D. C., Meyer Rothwacks, Atty., Appellate Section, Tax Division, U. S. Dept. of Justice, Washington, D. C., for respondent-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The issue in this case is whether amounts paid the taxpayer by a hospital while he was a resident were excludable from income as a fellowship grant under Sec. 117 of the Internal Revenue Code of 1954.  The Tax Court held that the payments were not excludable, P-H Memo T.C., par. 71,040 (1971), and we affirm upon the findings and opinion of the Tax Court.


2
We see no substantial basis for disturbing the finding that the payments to the resident were compensation for services rendered rather than an educational grant, Bingler v. Johnson, 1969, 394 U.S. 741, 89 S. Ct. 1439, 22 L. Ed. 2d 695; Reese v. Commissioner of Internal Revenue, 4 Cir., 1967, 373 F.2d 742.


3
Affirmed.



*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I